Judgment and order denying motion to set aside verdict reversed upon the law and a new trial granted, with costs to appellant to abide the event, for error in the admission of testimony of the physician who examined plaintiff for the purpose of testifying and not for treatment, which was based upon her statements to the doctor of conditions from which she claimed to be suffering, and which were *887wholly subjective. (Davidson v. Cornell, 132 N. Y. 228.) There were also hypothetical questions put to this medical witness which were based wholly or in part upon hearsay or information obtained from the plaintiff; and the testimony as to the permanency of alleged injuries or suffering was error in so far as it related to subjective conditions detailed to the doctor by the plaintiff. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.